Case: 11-40580     Document: 00511867399         Page: 1     Date Filed: 05/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 25, 2012
                                     No. 11-40580
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN CARLOS AGUIRRE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-48-5


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Juan Carlos Aguirre appeals his guilty plea conviction for conspiracy to
possess five kilograms or more of cocaine, for which he received a 120-month
prison sentence. He asserts that the factual basis did not establish his intent to
join a narcotics conspiracy and was thus insufficient to support his guilty plea.
Additionally, he maintains that the factual basis failed to establish that the
conspiracy involved a minimum of five kilograms of cocaine and that the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40580    Document: 00511867399      Page: 2   Date Filed: 05/25/2012

                                  No. 11-40580

Government failed to present additional evidence supporting such a drug
quantity.
      As Aguirre concedes, because he did not challenge the sufficiency of the
factual basis in the district court, review is limited to plain error. See United
States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010). To show plain error, Aguirre
must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he
makes such a showing, this court has the discretion to correct the error but will
do so only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. See id.
      Aguirre has not shown that the district court plainly erred in finding that
there was a sufficient factual basis to support his guilty plea and the sentence
imposed.    The record as a whole indicates that Aguirre knowingly and
voluntarily participated in an agreement to violate the drug laws. See Trejo, 610
F.3d at 317; United States v. Valdez, 453 F.3d 252, 256-57 (5th Cir. 2006). As for
the pertinent drug quantity, Aguirre admitted that the offense involved at least
five but less than 15 kilograms of cocaine; this stipulation is sufficient to
establish a drug quantity of five kilograms or more of cocaine. Additionally,
Aguirre does not assert that he would not have pleaded guilty but for the
deficiencies in the factual basis. See United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004). Accordingly, the district court did not plainly err in finding
that there was a sufficient factual basis supporting Aguirre’s guilty plea and the
sentence imposed. The judgment of the district court is AFFIRMED.




                                        2